 



Exhibit-10.1
SALES AGENCY AGREEMENT
This Agreement is made as of May 16, 2007, by and between MedAire Inc, having
its registered office at Level 27, AMP Centre, 50 Bridge Street, Sydney NSW
2000, Australia, in care of Baker & McKenzie, attention Steven Glanz (the
“Company”), Aviation Assistance Services Pte Ltd having its registered office at
331 North Bridge Road, #17-00 Odeon Towers, Singapore 188720 (the “Sales Agent”)
and, for the purposes of Clauses of 7, 9 to 15 of this Agreement only,
International SOS Pte Ltd having its registered office at 331 North Bridge Road,
#17-00 Odeon Towers, Singapore 188720 (“Intl.SOS”).
     1. Appointment of Sales Agent.
          (a) Appointment. Sales Agent’s Location(s)/Territory. Upon the terms
and conditions of this Agreement, the Company hereby appoints the Sales Agent as
an authorized exclusive sales agent of the Company’s products and services set
out in Annex 1 attached hereto (collectively referred to as the “Services”) in
the countries listed in Annex 2 attached hereto (the “Territory”) and the Sales
Agent hereby accepts such appointment.
          (b) Performance Measures. At least 30 days prior to the end of each
calendar year during the term of this Agreement, the parties will agree upon
sales targets for Sales Agent to meet for the following year. [ * ] The Company
and the Sales Agent agree that the Sales Agent shall achieve at least [ * ] % of
the agreed sales target each year.
          (c) Amendments to Annexes. The parties may by mutual agreement amend
the Annexes from time to time to add or remove the Services and/or modify the
Territory.
          (d) Prohibitions on Company. During the term of this Agreement, the
Company shall not engage in the following activities directly or indirectly
whether by itself or in conjunction with another party in the Territory subject
to Clauses 12, 13, and 14 of this Agreement:
(i) appoint or be represented by other or additional sales agents for the
Services except for account management booked by the Company as more fully
described in Clause 1(g) below;
(ii) make sales directly of the same or functionally similar Services to
customer purchasing offices located in the Territory; and/or
(iii) market or sell Services, on a direct basis, to any customer purchasing
offices located in the Territory.
          (e) Addition, Discontinuance and Modification of Services. The Company
shall give written notice of at least 60 days to the Sales Agent in the event it
wishes to introduce new services for sale in the Territory, discontinue any of
the Services and/or make changes in the design, packaging, or pricing, of any of
such Services being provided in the Territory and shall consult with the Sales
Agent regarding any issue which the Sales Agent may have or transition plan as
may be requested.
 
*Omitted and filed separately with the Commission pursuant to an application for
confidential treatment

1



--------------------------------------------------------------------------------



 



          (f) The Sales Agent and the Company will jointly promote the sale
and/or marketing of the agreed Services under the Company’s trademarks, brands,
service marks and product names listed in Annex 1 (the “MedAire Trademarks”) in
the Territory.
          (g) The Sales Agent will provide account management for MedAire
contracted services in accordance with commercially standard account management
practices, such as ensuring all customer queries are efficiently and quickly
answered; ensuring renewals of contracts are managed correctly; assisting the
Company with collections; and maintaining relationships, to all accounts except
for those clients who have contracts with the Company at the date of this
Agreement and who are account-managed by the Company and who have been nominated
by the Company as per the list of accounts in Annex 5. During the term of this
Agreement, the Company may from time to time ask the Sales Agent to assist in
the account management of any of such excepted clients and/or relinquish its
right in the account management of any such excepted clients, whereupon the
Sales Agent will provide account management to such excepted clients, or cancel
such relinquishment. In all cases, any such changes require the Company to
advise the Sales Agent in writing and such change will become effective 7 days
from the date that the Sales Agent receives the written notice.
          (h) At least 30 days before the beginning of each financial year, the
Sales Agent will declare to the Company its general and administration expense
budget for that financial year.
     2. Payment and Accounts.
          (a) Invoicing of customers shall be made by the Company or in special
cases, as otherwise mutually agreed.
          (b) The Sales Agent shall be responsible to assist in the collection
of Services sales debts as mutually agreed.
          (c) The Sales Agent shall be paid commissions according to Annex 3 for
its efforts in the distribution of the Services in the Territory.
     3. MedAire Trademarks. The Sales Agent shall have the right hereunder to
represent that it is “an Authorized Sales Agent of MedAire Services”. Any other
use by the Sales Agent of the MedAire Trademarks must be in a form and format
approved by the Company in advance of such usage, and in all cases Sales Agent
agrees to comply with the Company’s reasonable quality control requirements
relating to use of the MedAire Trademarks.
     4. Promotional Materials. During the term of this Agreement, the Company
shall take reasonable action to assist the Sales Agent in the Sales Agent’s
efforts to promote and sell the Services and promote the MedAire Trademarks,
including the provision of reasonable quantities of support materials such as
service information and sales or brand promotional literature, and Sales Agent
shall use such materials in its promotional and sales activities under this
Agreement and in accordance with the annual budget guidelines specified in
Section 5.(d). Sales Agent agrees to represent the Services consistent with the
marketing and sales materials provided by the Company and not to make any
representations or warranties that are not expressly set forth therein and Sales
Agent shall not otherwise make any misrepresentations regarding the Company or
the Services.

2



--------------------------------------------------------------------------------



 



     5. Duties of the Sales Agent.
          (a) Marketing Activities. The Sales Agent agrees to use its reasonable
efforts to promote the Services in the Territory. The Sales Agent shall at all
times during the term of this Agreement devote itself primarily to promoting and
selling the Services in the Territory, consistent with requirements to achieve
results as described in 1(b).
          (b) Compliance with Law. The Sales Agent shall comply with all laws,
ordinances and regulations applicable to the Sales Agent’s distribution of the
Services.
          (c) Selling and Distribution Expenses. The Sales Agent shall pay and
discharge, and the Company shall have no obligation to pay for, any expenses or
costs incurred by the Sales Agent in connection with its selling and
distribution of the Services.
          (d) Promotion and Marketing Expenses. The Sales Agent shall pay and
discharge, and the Company shall reimburse mutually agreed upon expenses or
costs incurred by the Sales Agent in connection with its promotion and marketing
of the Services and the MedAire Trademarks for any mutually agreed activities. [
* ]
          (e) Reports. Within fifteen (15) days after the end of each calendar
month, the Sales Agent shall submit a written report to the Company setting
forth in reasonable detail [ * ]. The Company reserves the right to have
reasonable access to the account files maintained by Sales Agent subject to the
Company giving Sales Agent prior written notice of at least 30 days.
          (f) Standards. The Sales Agent shall adhere to reasonable quality
standards mutually agreed between the Sales Agent and the Company in terms of
distribution of the Services.
          (g) The Company may request the Sales Agent to set up an operations
capability on behalf of the Company for the provision of services that may be
required in the future subject to mutually agreed terms and conditions between
the Company and the Sales Agent, such terms and conditions to be attached as an
Annex to this Agreement.
          (h) The Sales Agent commits to investing in the resources required as
set out in Annex 4.
          (i) From time to time, in order to facilitate the understanding by the
customer of the Company’s culture and at the request of the Company, the Sales
Agent will arrange meetings between the Company’s representatives and such
customers.
 
*Omitted and filed separately with the Commission pursuant to an application for
confidential treatment

3



--------------------------------------------------------------------------------



 



          (j) The Company may request the Sales Agent to incorporate a MedAire
business development sales person on a secondment basis into the Sales Agent’s
sales team subject to the costs of such secondment being borne by the Company
and the ratio of such secondments to Sales Agent’s sales staff being not more
than 1 to 4.
     6. Company Commitments
          (a) The Company will provide sales support and assistance including
but not limited to reference material, sales collateral, customer testimonials,
calls by technical specialists and calls by product specialists, relevant to the
Services that will be sold by the Sales Agent in accordance with the annual
budget guidelines specified in Section 5. (d).
          (b) The Company will provide training to the Sales Agent’s staff under
the Company’s credentialized programs [ * ]. Each party will bear their own
costs and expenses (including for their respective employees) in connecting with
traveling to and attending such programs. [ * ].
          (c) The Company will provide its processes, support, tools and
provider’s list for the sourcing of equipment as requested by the Sales Agent to
service clients on such terms and conditions as may be mutually agreed between
the Sales Agent and the Company.
     7. Intl.SOS Commitments. In consideration of the Company appointing the
Sales Agent as an exclusive sales agent of the Services in the Territory,
Intl.SOS hereby guarantees the due performance by the Sales Agent of its duties
and obligations under this Agreement and undertakes to, in the event the Sales
Agent shall fail to so perform, carry out and perform such duties and
obligations as if Intl.SOS were named as a party to such duties and obligations
instead of the Sales Agent.
     8. Non-poaching. The Company and the Sales Agent mutually agree that
neither party shall without the other’s prior written consent either during or
within six months after the termination or expiry of this Agreement directly or
indirectly, engage, employ or otherwise solicit for employment any person who
during the relevant period was an employee or sub-contractor of the other.
     9. Confidential Information and Intellectual Property
          (a) Definition. As used in this Section, “Confidential Information”
means information developed by or for each party which is not otherwise
generally known in any industry in which that party is or may become engaged and
includes, but is not limited to, information developed by or for that party,
whether now owned or hereafter obtained, concerning plans, marketing and sales
methods, materials, processes, procedures, devices utilized by that party,
prices, quotes, suppliers, manufacturers, customers with whom that party deals
(or organizations or other entities or persons associated with such customers),
trade secrets and other confidential information of any type, together with all
written, graphic and other materials relating to all or any part of the same.
          (b) Non-Disclosure and Non-use. Except as authorized in writing by the
disclosing party or disclosure in connection with this Agreement, the receiving
party shall not at any time, either
 
*Omitted and filed separately with the Commission pursuant to an application for
confidential treatment

4



--------------------------------------------------------------------------------



 



during or after the term of this Agreement, disclose or use, directly or
indirectly, any Confidential Information of which the receiving party gains
knowledge during or by reason of this Agreement.

     (c) Intellectual Property.
(i) Company Materials. All intellectual property, including without limitation,
drawings, specifications, designs and other data of any nature , including
modifications, customizations, upgrades or enhancements and derivative works
thereof, developed or acquired by or on behalf of the Company and its affiliates
shall remain the property of the relevant Company or Company affiliate and the
Sales Agent shall have a non-exclusive license to use and reproduce such Company
Materials for the purposes of the performance by the Sales Agent of the Services
during the term of this Agreement only provided that the Sales Agent shall not
use, reproduce, publish, modify, adapt, expand, sell, sub-license, transfer or
otherwise dispose of, any or all of such Company Materials, for any unauthorized
purposes. The Company and its respective affiliates shall retain all rights,
title and interest in and to such materials, including, without limitation,
patents, copyrights and other intellectual property rights in any ideas,
concepts, designs, inventions, and expressions embodied in such materials.
(ii) Intl.SOS Materials. All intellectual property, including without
limitation, drawings, specifications, designs and other data of any nature,
including modifications, customizations, upgrades or enhancements and derivative
works thereof, developed or acquired by or on behalf of Intl.SOS and its
affiliates shall remain the property of the relevant Intl.SOS or Intl.SOS
affiliate and the Sales Agent shall have a non-exclusive license to use and
reproduce such Intl,SOS Materials for the purposes of the performance by the
Sales Agent of the Services during the term of this Agreement only provided that
the Sales Agent shall not use, reproduce, publish, modify, adapt, expand, sell,
sub-license, transfer or otherwise dispose of, any or all of such Intl.SOS
Materials, for any unauthorized purposes. Intl.SOS and its respective affiliates
shall retain all rights, title and interest in and to such materials, including,
without limitation, patents, copyrights and other intellectual property rights
in any ideas, concepts, designs, inventions, and expressions embodied in such
materials.
(iii) Sales Agent Materials. All intellectual property, including without
limitation, drawings, specifications, designs and other data of any nature,
including modifications, customizations, upgrades or enhancements and derivative
works thereof, developed or acquired by or on behalf of the Sales Agent shall
remain the property of the Sales Agent, except to the extent that they include
or are derivatives of Company Materials or Intl.SOS Materials as described
above, in which case, they remain Company Materials or Intl.SOS Materials, as
applicable. The Sales Agent shall retain all rights, title and interest in and
to such materials (i.e. those materials that aren’t Company Materials or
Intl.SOS Materials or derivatives thereof), including, without limitation,
patents, copyrights and other intellectual property rights in any ideas,
concepts, designs, inventions, and expressions embodied in such materials.
(iv) Joint Developments. Ownership of all drawings, specifications, designs and
other data of any nature, including modifications, customizations, upgrades or
enhancements and derivative works thereof, developed or acquired jointly by or
on behalf of the Company and Intl.SOS in connection with the Services shall be

5



--------------------------------------------------------------------------------



 



determined by mutual agreement prior to commencement of such joint activity, but
the Sales Agent shall have a non-exclusive license to use and reproduce such
Joint Developments for the purposes of the performance by the Sales Agent of the
Services only provided that the Sales Agent shall not use, reproduce, publish,
modify, adapt, expand, sell, sub-license, transfer or otherwise dispose of, any
or all of such Joint Developments, for any unauthorized purposes. Each of the
Company and Intl.SOS shall retain such rights, title and interest in and to such
materials, including, without limitation, patents, copyrights and other
intellectual property rights in any ideas, concepts, designs, inventions, and
expressions embodied in such materials, as the parties mutually agree upon.
(v) Restrictions. Each party shall not, and it shall procure that its affiliates
shall not, without that party’s consent alter, delete, change, modify vary,
reverse, assemble, reverse compile, copy, reproduce, enhance, prepare derivative
works of, distribute, translate or otherwise tamper with that party’s materials
(as respectively described in sub-clauses 9(b) (i) to (iv) above) in any form.
(vi) Reproductions. The Sales Agent shall ensure that any and all reproductions
of the Company Material, Intl.SOS Materials and the Joint Developments shall
bear the relevant party’s assertion of ownership of intellectual property right
statement as may be reasonably requested by that relevant party.
(vii) Return of Intellectual Property. Upon the expiration or termination of
this Agreement, each party shall and shall ensure that its affiliates shall
return all of the materials that belong to or are under license from third party
to the other party or the other party’s affiliates as the case may be and, if
requested by the other party or its affiliates, shall permanently delete all
such materials from that party or that party’s affiliate’s computer systems and
computer storage devices and shall certify the same to the other party or the
other party’s affiliates in writing.
10. Indemnities
     (a) Intellectual Property Indemnity, including Patent and Trademark
Indemnity. Each party will defend the other parties and their respective
affiliates (the “Indemnified Parties”) at its expense any legal proceeding
brought against any or all of the Indemnified Parties based on a claim that an
intellectual property right, such as copyright or patent or trademark or trade
secret, of that party infringes upon a copyright or patent or trademark or trade
secret or other intellectual property right, provided that that party is
notified promptly and given full authority, information and assistance for such
defense. That party will pay all damages, costs and expenses (including
reasonable attorneys’ fees if that party does not assume the defense hereunder)
incurred by the Indemnified Parties, but will not be responsible for any
compromise made without that party’s consent.

6



--------------------------------------------------------------------------------



 



     (b) The Company agrees to indemnify, defend and hold Intl.SOS and the Sales
Agent, and their respective affiliates and their respective their respective
insurance carriers, parents, subsidiaries, affiliates, officers, directors,
representatives, assignees, employees, volunteers, agents, shareholders and
contractors (collectively referred to as the “Intl.SOS Indemnified Parties”)
harmless from and against any and all manner of action, causes of action, suits,
debts, accounts, warranties, damages, attorney’s fees, claims and demands,
liabilities of every kind and character, (including reasonable legal fees which
may be incurred by the Intl.SOS Indemnified Parties if the Company does not
assume the defense hereunder against a claim for which indemnification is
required) brought by any party against any or all of the Intl.SOS Indemnified
Parties, howsoever arising out of or pertaining to or in connection with any or
all of the Services, including but not limited to any claim grounded in product
liability, such as but not limited to defective materials or defective
manufacturing, negligence, or breach of warranty or representation, provided
that such indemnity, defense and hold harmless obligations shall not apply to
the extent they relate to negligent or wrongful conduct by any Int’l SOS
Indemnified Party or to a breach of this Agreement by Sales Agent or Intl.SOS.
Intl.SOS and Sales Agent agree to indemnify, defend and hold the Company, and
its affiliates and their respective insurance carriers, parents, subsidiaries,
affiliates, officers, directors, representatives, assignees, employees,
volunteers, agents, shareholders and contractors (collectively referred to as
the “Company Indemnified Parties”) harmless from and against any and all manner
of action, causes of action, suits, debts, accounts, warranties, damages,
attorney’s fees, claims and demands, liabilities of every kind and character,
(including reasonable legal fees which may be incurred by the Company
Indemnified Parties if Sales Agent or Intl.SOS does not assume the defense
hereunder against a claim for which indemnification is required) brought by any
party against any or all of the Company Indemnified Parties, howsoever arising
out of or pertaining to or in connection with negligent or wrongful conduct by
any Int’l SOS Indemnified Party or to a breach of this Agreement by Sales Agent
or Intl.SOS.
     11. Disclaimer. Notwithstanding anything else contained in this Agreement,
save for the confidentiality obligations in Clause 9 and the indemnity
obligations in Clause 10 above, each party shall not be liable to the other
parties for loss of profits, loss of use and/or interruptions to business, and
indirect or consequential loss or damage, howsoever arising, whether out of
negligence or otherwise in connection with this Agreement.
     12. Term. This Agreement shall be valid and existing unless otherwise
terminated in accordance with this Agreement.
     13. Termination without Cause. A party may terminate this Agreement without
cause by giving the other party a prior written notice of at least 365 days,
such termination to take effect on the day immediately following the last day of
such notice period, and further provided that after 180 days from delivery of
notice of termination, the Agreement shall automatically become non-exclusive
and Section 1(d) shall no longer apply.
Upon such termination, the Company shall pay the following to the Sales Agent:
          (a) commissions relating to Renewals (as defined in Annex 3) for [ * ]
following such termination, and the Company shall declare and submit to the
Sales Agent an account of revenues for such period certified by a public
accountant
 
*Omitted and filed separately with the Commission pursuant to an application for
confidential treatment

7



--------------------------------------------------------------------------------



 



          (b) a full reimbursement amounting to [ * ]:
     [ * ]
     14. Termination With Cause.
          (a) A party hereto shall have the right to terminate this Agreement
immediately by serving notice of termination to the other parties if:
(i) any of the other parties has become unable to pay its debts or is insolvent
or goes into liquidation or has its authorization to do business withdrawn.
(ii) any of the other parties shall have failed to fulfill its obligations under
this Agreement and also have failed to correct such failure within fourteen
(14) days after receipt of written notice.
          (b) In the event of a breach of the performance measures referred to
in Clause 1(b) above which fails to be rectified by the Sales Agent within
60 days after written notification by the Company to the Sales Agent, or in the
event that the parties fail to agree upon the next year’s sales target for the
Sales Agent as required under Section 1(b) above, the Company shall have the
right within the next 6 weeks to terminate this Agreement forthwith.
          (c) Upon the termination of this Agreement under this Clause 14, the
Company shall pay to the Sales Agent the following:
(i) commissions relating to Renewals (as defined in Annex 3) for [ * ] following
such termination, and the Company shall declare and submit to the Sales Agent an
account of revenues for such period certified by a public accountant
(ii) a full reimbursement amounting to [ * ]:
     [ * ]
     15. Additional Consequences of Termination. Following termination of this
Agreement whether with or without cause, the following consequences shall
follow:
          (a) Each party shall return to the respective other parties on the
last day of termination of this Agreement or at the request of such other party
destroy, all forms and documents, including the electronic form thereof, held by
it bearing the name of such other party, or any of the trademarks, or any other
materials of or in relation to such other party, including but not limited to
Confidential Information, as such other party may reasonably require at the
expense of such other party.
          (b) The Sales Agent shall be entitled to receive [ * ].
          (c) Any termination of this Agreement shall not affect the rights or
liabilities of the parties hereto accrued.
 
*Omitted and filed separately with the Commission pursuant to an application for
confidential treatment

8



--------------------------------------------------------------------------------



 



          (d) Clauses 8 to 11 and 14 to 15 shall survive any termination or
expiration of this Agreement.
16. General.
          (a) Non-waiver of Rights. Forbearance, neglect of failure by the
parties hereto to enforce any one of the provisions of this Agreement or to
insist upon strict compliance shall not be construed as a waiver of any rights
or privileges. A waiver of a past act or circumstance shall not constitute or be
a course of conduct or waiver of any subsequent action or circumstance. This
term of this Agreement may be waived only by a written instrument signed by the
parties hereto. Any waiver shall be effective only in the instance and for the
purpose for which it is given.
          (b) Force Majeure. Each party shall be excused from delay or
non-performance of any aspect of this Agreement and each party shall have no
claim for damage if and to the extent such delay or failure is caused by
occurrences beyond the control of that party including, but not limited to,
market conditions; acts of God; war, acts of terrorism, riots and civil
disturbances; expropriation or confiscation of facilities or compliance with any
order or request of governmental authority; strikes, labor or employment
difficulties whether direct or indirect; or any cause whatsoever which is not
within the reasonable control of that party. That party shall immediately notify
the other parties of the existence of any such force majeure condition and the
anticipated extent of the delay or non-delivery.
          (c) Arbitration and Jurisdiction. Any dispute arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration in New South Wales, Australia in accordance with the New South Wales
Commercial Arbitration Act 1984 and any amendments thereto for the time being in
force which rules are deemed to be incorporated by reference to this clause and
the parties hereto agree to submit to the exclusive jurisdiction of the Courts
of New South Wales, Australia. Each party which is a non-resident of Australia
appoints the following as its agent for the service of process pursuant to this
Agreement:

9



--------------------------------------------------------------------------------



 



For the Company:
Level 27, AMP Centre
50 Bridge Street
Sydney NSW 2000, Australia
C/o Baker & McKenzie
Attention Steven Glanz
For the Sales Agent:
International SOS (Australasia) Pty Ltd
Level 5, Challis House, 4 Martin Place
Sydney, NSW 2001
Attention: Group Managing Director
For Intl.SOS:
International SOS (Australasia) Pty Ltd
Level 5, Challis House, 4 Martin Place
Sydney, NSW 2001
Attention: Group Managing Director
          (d) Governing Law. This Agreement shall be governed by the laws of New
South Wales, Australia.
          (e) Notices. All notices and communications relating to this Agreement
shall be in writing (including facsimile) and sent to the addresses mentioned
below:
If to the Company:
Level 27, AMP Centre
50 Bridge Street
Sydney NSW 2000, Australia
c/o Baker & McKenzie
Attention Steven Glanz
If to the Sales Agent:
International SOS (Australasia) Pty Ltd
Level 5, Challis House, 4 Martin Place
Sydney, NSW 2001
Attention: Group Managing Director
If to Intl.SOS:
331 North Bridge Road #17-00 Odeon Towers
Singapore 188720
Fax: 65 6339 6185
Attention: Group Managing Director

10



--------------------------------------------------------------------------------



 



          (f) Alterations. The parties may make alterations or additions to this
Agreement as they, in their discretion, may mutually agree in writing.
          (g) Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions nevertheless shall continue in full force and effect.
          (h) Headings. The section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original and all of which shall together constitute one and
the same instrument.
          (j) No Assignment. This Agreement may not be transferred or assigned
in whole or in part by any of the parties without the prior written consent of
the other parties, which may be withheld or granted in a party’s sole
discretion. Upon thirty (30) days prior written notice to the Company, the Sales
Agent and/or Intl.SOS may transfer or assign its rights, duties and obligations
under this Agreement to any of its parent, subsidiary or other affiliated
corporation.
          (k) Independent Contractor Status. The relationship of the parties as
between the Company and the Sales Agent/Intl.SOS shall be that of principal and
sales agent under this Agreement, and all work and duties to be performed by
Intl.SOS, the Sales Agent and the Company as contemplated by this Agreement
shall be performed by them each as an independent contractor. Neither Sales
Agent nor Intl.SOS shall have the right or authority to bind or obligate the
Company in anyway without the Company’s prior written consent.
          (l) Entire Agreement. This Agreement sets forth the full and complete
agreement of the parties hereto in respect of the subject matter hereof and
merges all prior discussions and correspondence between them relating thereto.
IN WITNESS THEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers.

                Signed for and on behalf of MedAire Inc:    
Name:
       
 
       
 
              Signed for and on behalf of International SOS Pte Ltd:    
Name:
       
 
       
 
              Signed for and on behalf of Aviation Assistance Services Pte Ltd  
 
Name:
       
 
       

11



--------------------------------------------------------------------------------



 



*   Annexes 1 — 5 (pages 12 — 21) omitted and filed separately with the
Commission pursuant to an application for confidential treatment.

 

*   Omitted and filed separately with the Commission pursuant to an application
for confidential treatment

12